 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHansen Cakes, Inc. and Irma Peralta and Local No.37, Bakery & Confectionery Workers InternationalUnion, AFL-CIO. Cases 31-CA-7691 and 31-CA-7995May 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn February 7, 1979, Administrative Law JudgeJoan Wieder issued the attached Decision in this pro-ceeding. Thereafter, counsel for General Counsel fileda letter to the Executive Secretary in the nature oflimited exceptions, and a brief supporting her requestthat interest on backpay be computed at 9 percent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify her remedy,' and to adopt her recommendedOrder, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, HansenCakes, Inc., Los Angeles, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied.1. Insert the following as paragraph l(d) and re-letter the subsequent paragraphs accordingly:"(d) Threatening to impose onerous working con-ditions."2. Substitute the attached notice for that of theAdministrative Law Judge.I The General Counsel recommended, as it has in various recent cases,that interest on backpay be computed at 9 percent. The issue, as such. ispresently under consideration by the Board. In the meantime we adopt theAdministrative Law Judge's reliance on Florida Steel Corporation, 231NLRB 651 (1977). The Administrative Law Judge inadvertently specifiedinterest to be paid at 6 percent. However, interest will be calculated accord-ing to the "adjusted prime rate" used by the U.S. Internal Revenue Servicefor interest on tax payments.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the law and we have been ordered to postthis notice. We intend to carry out the Order of theBoard and abide by the following:The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive of their choiceTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT interrogate you regarding yoursympathies and reasons for engaging in activitieson behalf of Local No. 37, Bakery & Confection-ery Workers International Union, AFL-CIO, orany other labor organization.WE WILL NOT select employees to inform usregarding union activitiesWE WILL NOT threaten to blackball you forengaging in activities on behalf on Local 37,Bakery & Confectionery Workers InternationalUnion, AFL-CIO, or any other labor organiza-tion.WE WILL NOT threaten to impose onerousworking conditions on you for union activities,or actually impose such conditions as a penaltyfor engaging in union activity.WE WILL NOT discriminate against you in re-gard to hire, tenure, or any term or condition ofemployment in order to discourage membershipin or activities on behalf of Local No. 37, Bakery& Confectionery Workers International Union,AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL make whole Irma Peralta for anylosses she may have suffered as a result of our242 NLRB No. 74472 HANSEN CAKES, INC.unlawful discrimination against her and WE WILLoffer her immediate reinstatement to her formerjob, dismissing, if necessary, anyone who mayhave been hired to perform the work which shehad been performing prior to the time she wasterminated on January 10, 1977, or if such job nolonger exists, to a substantially equivalent posi-tion, without prejudice to her seniority or otherrights.WE WILL expunge from our personnel recordsany and all references to the discriminatory ter-mination of employment of Irma Penalta as adecorator.All our employees are free to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection. Our employees arealso free to refrain from any or all such activities.HANSEN CAKES, INC.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This consoli-dated matter was heard in Los Angeles, California, on Au-gust 3-4 and 8-11 and September 19 and 20, 1978.1The original charge in Case 31-CA-7691 was filed onFebruary I and alleged that Hansen Cakes, Inc., hereincalled the Company or Respondent, on or about January 10terminated the employment of the Charging Party, IrmaPeralta, for engaging in protected concerted activity, in vio-lation of Section 8(aX)() and (3) of the National Labor Re-lations Act. The complaint in Case 31-CA-7995, asamended, consolidated the proceedings and alleged viola-tions of Section 8(a)(1) and (3) of the Act in that followingreinstatement of Peralta, she was, on or about May 6, 1976,discharged by the Company for engaging in protected con-certed activities, and Respondent changed the conditions ofemployment to discourage employees from being represent-ed by the Charging Party, Local No. 37, Bakery & Confec-tionery Workers International Union, AFL-CIO, hereincalled the Union. The Respondent admits in its answer thatit terminated, reinstated, and then discharged Peralta, butdenies that the first termination and subsequent dischargewere unlawful or threatening or in any way violated theAct. Respondent also denies all allegations regardingchanging conditions of employment to discourage employ-ees from being represented by the Union.All parties were given full opportunity to participate, tointroduce relevant evidence, and to examine and cross-ex-amine witnesses. Oral argument was waived. The briefsfiled by all parties have been carefully considered. Upon theentire record, including especially my observation of thewitnesses and their demeanor, I make the following:I All dates are in 1978 unless otherwise indicated.FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Company, a California corporation with its principleoffice in Los Angeles, California, is engaged in the produc-tion and sale of specialty cakes. Respondent annually sellsgoods or services valued in excess of $50,000 to customersor business enterprises within the State of California, whichcustomers or business enterprises meet one of the Board'sjurisdictional standards; and the inflow or outflow standardwas met pursuant to a stipulation that, within the past cal-endar year, Respondent, in the course and conduct of itsbusiness operations, purchased and received supplies val-ued in excess of $9,900 from a California supplier, whoreceived those goods from a firm located in Jersey City,New Jersey, and remittance was made to New Jersey. I findand conclude that the Respondent is, and has been at alltimes material herein, as stipulated, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. LABOR ORGANIZATIONLocal No. 37, Bakery & Confectionary Workers Interna-tional Union, AFL-CIO, is now, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged in the manufacturing of specialtyand custom cakes. The Company is owned and managed byGary Hansen (Hansen).'Respondent has two stores, one located in Beverly Hillsand the other in Fairfax, California. The manufacturingfacility is also located in Fairfax, the Company's originallocation.The Company has industry recognition as one of the topbakeries and will make almost any custom-designed cakeordered by a customer. Respondent also produces "stockcakes" that can be ordered from catalogs or display cakes.'During the period of time considered herein, Respondenthad approximately 12 to 15 employees engaged in baking,icing, decorating, selling, and delivering cakes, of which 6or 7 were cake decorators.B Alleged Interrogation and ThreatsIn November or December 1977, Respondent's employ-ees, particularly the cake decorators, started discussing theI The business was previously owned by Hansen's father. Hansen has beenworking at the bakery since he was a small child, and he started managingthe Company 17 years ago, when he became a partner. Approximately 8years ago Hansen purchased his father's interest.3 Display cakes are referred to as "dummy cakes" and are made by apply-ing royal icing and other decorations to pieces of styrofoam. Royal icing is amixture of powdered sugar and egg whites which dries to a hardness similarto plaster of Paris. Royal icing is used on dummy cakes because it holds upfor a long period of time and gets so hard it can be dusted or even vacuumed.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvantages and disadvantages of being represented by aunion. It was during this organizing period that GeneralCounsel alleges that Respondent violated Section 8(a)(1) ofthe Act by: (I) interrogating employees regarding theirunion activities; (2) threatening to impose more onerousworking conditions upon employees if they were represent-ed by a union; and (3) threatening to blackball Irma Peralta(Peralta) for her union activities.1. Union activityThe undisputed facts are that in the middle of December,several employees-Peralta, Salvador Barragan, and DonTodd'-were conversing when Barragan inquired about theUnion at Peralta's former place of employment, for hethought it would be a good idea to join a union. Peraltavolunteered to phone the Union since Barragan does notspeak English well. Shortly after their conversation Peraltadid contact the Union. There were several other discussionsamong the employees involving unionizing, some of whichoccurred on or just outside Respondent's premises and oth-ers occurring during lunch at different restaurants. A meet-ing was scheduled for January 9 at Barragan's house.Hansen testified that he was first informed that the em-ployees were discussing unionizing at lunchtime' on Satur-day, January 7, by decorator Martin Ellefsen. Ellefsen toldHansen that there was talk of a union in the bakery. Han-sen inquired what Ellefsen knew about it, and Ellefsen re-plied that there was going to be a meeting at Barragan'shouse. Hansen then asked when the meeting was going tooccur, and Ellefsen stated that he did not know the date.Shortly after this conversation, Hansen called his attorneyfor advice regarding the Union and was told not to do orsay anything.Robert Twitty, a management trainee, stated that on theafternoon of January 7, after work, when no other em-ployee was present, Hansen asked him if he had heardabout the Union. Twitty replied no, which was a prevarica-tion. Hansen then asked a couple of other questions aboutthe Union and Twitty continued to falsely claim ignorance.Also on January 7, Hansen had two conversations withTodd. The first conversation occurred about 7 a.m. in thewalk-in refrigerator. Hansen stated that Peralta had betterstart inscribing the cakes she decorated and start getting towork on time "or else ..." According to Todd, Hansenstopped in mid-sentence and did not say any more but ap-peared "very, very uptight that day." Todd did overhearHansen talking to Peralta later that day, stating that she"had better start getting her own inscriptions on her cakesand getting to work on time, or else." Later in the dayHansen criticized Peralta for making roses too large.Later that same day, January 7, Hansen and Todd had aconversation at approximately 2:30 p.m. in Hansen's office.Hansen said, according to Todd, that the bakery was aboutto be governed by the Union, and that the employees werecommunicating among themselves, but no one was commu-nicating with him. Todd, at this point in his testimony,characterized Hansen's statements as "indirect." Hansen4 Barragan, a baker, is still employed by Respondent, and, according toPeralta, he is considered a good worker. Todd, a decorator, is considered avery fine decorator and is also still employed by Respondent.5 Lunch normally occurs between 11:15 a.m. and 12 noon.then inquired about Todd's views, to which Todd re-sponded that the Union had both advantages and disadvan-tages which should be weighed. Hansen then acknowledgedthat one advantage would be the facility to hire experienceddecorators. Hansen then asked if he would think over thequestion of unionization and "maybe talk with some of theother employees and try to persuade them to communicatewith him [Hansen] about wages and benefits."Two or three days before the Union meeting, Twitty hadanother conversation with Hansen. Another employee,Guadalupe Gonzales (Guadalupe), was present for a por-tion of the conversation. According to Twitty, Hansenasked Guadalupe whether he was going to join the Union,to which Guadalupe replied, "no, no union." Twitty haddifficulty recalling the remainder of the conversation butrecalled that Hansen mentioned something about Peraltawhen he was talking to Guadalupe. Hansen also stated thatPeralta wanted time off to work in her husband's studio,but Hansen was not going to give it to her fr he felt she didnot deserve it. Hansen also mentioned the meeting at Bar-ragan's house.Twitty and Hansen had further conversations concerningthe Union after January 9, the day of the meeting. Accord-ing to Twitty, the first of these conversations occurred onJanuary II 1, his first day back to work after the union meet-ing at Barragan's house. The conversation is described asoccurring in the decorating area after work, at or about3:15 p.m., with no one else present. The dialogue was de-scribed by Twitty as follows:Hansen said, "you know, Bob you just made it."Twitty said, "what do you mean." Hansen said, "youjust got a raise. You know I've been pretty nice aroundhere." Twitty replied, "oh." Hansen said, "yes," statingIrma is nothing but a trouble maker. If I really wantedto I could put the word out on her, spread it allthrough the bakeries and make sure she never got a jobagain at any bakery. Hansen also stated that he hadgiven loans out to 2 other employees and could requirefull payment on demand. Hansen further said, "Donand Salvador had really better watch it around hereand shape up a little bit more, because if not, they justbetter watch it." Hansen stated that Irma was nothingbut a troublemaker trying to get the Union into here.Hansen said he was pretty sure it was Peralta, that shewas the one who was behind it all.Hansen asked whether Twitty was sure he was notcontacted before the meeting and Twitty replied thathe was probably notified by receiving a note in themailbox when he got home, and that it was possiblyIrma or somebody who knew where he lived haddropped it off. Hansen said, "if things really got hairyhe could really make it on his own; he could run thebakery himself with the assistance of his sister, fatherand possibly his mother and whoever else wanted tostay and run it." Hansen further said let them stayoutside and picket, he didn't care.Hansen also kept rubbing it in about the decorators,how the decorators would have to be a lot more thanthey are now, that there would be a lot of pressure onthem. They would have to know how to do icing andbaking and making various ornaments for the cake,474 HANSEN CAKES, INC.and on and on and on, continuously off and on afterthat, not only during that certain conversation. He alsoindicated that if the Union came in that all decoratorswould have to do everything.Hansen indicated he did not understand why the em-ployees wanted to form a union because he thoughtthat he had been pretty nice around the bakery. Thenext conversation occurred on a Wednesday, but thedate was not recalled. The conversation occurred inGary Hansen's office. No one else was present. Theconversation with Twitty indicated that Hansen wouldprobably think of him as nothing more than a trouble-maker and would probably think of him as an IrmaPeralta, but when he saw something wrong, he had tospeak out and that he didn't care because that was oneof the reasons he wanted a union in there due to thefact that there was a lack of communication on Han-sen's part.Hansen, on the other hand, testified that Twitty initiatedthe conversation by informing Hansen that there had beena union meeting. Hansen inquired who was at the meetingand what had transpired. Twitty was said to reply that hedid not know too much about what occurred since most ofthe discussion was conducted in Spanish. Respondent de-nied that any threats were made in conversations withTwitty and attacked Twitty's credibility, claiming thatTwitty became disgruntled and angry at Hansen over thefailure of the Employer to provide insurance coverage forspouses. Twitty allegedly made a claim for his wife's medi-cal treatment directly to the insurance company, whichthen billed Hansen. Hansen told Twitty those medical ex-penses would be deducted from Twitty's salary, whicharoused Twitty's ire.It is further asserted that shortly thereafter, Twitty, whois described as a member of management, entered into aconspiracy of silence regarding union activities, and whenon January 7 Hansen ascertained from Ellefsen that a meet-ing was to be held, Twitty admittedly lied by indicating thathe had no knowledge of any union activity.It is also asserted that Twitty was further disgruntled be-cause he was required to work on Sundays. It is alleged thatTwitty quit by failing to show up for work on Sunday, May7. Hansen stated that a few days later, Twitty requestedthat Hansen misrepresent to the State unemployment ser-vice that he was fired, to permit him to collect unemploy-ment insurance. Hansen replied that he would not lie, andas far as he was concerned Twitty quit.62. DiscussionRespondent's allegations regarding Twitty's credibilityare not persuasive. The date of the insurance incident, amajor factor in Twitty's alleged disgruntlement, is notclearly presented. Hansen testified that he could not re-6 Hansen also claimed that a charge brought by Twitty alleging unlawfuldischarge was dismissed on the basis that Twitty quit, and Hansen so in-formed the "employment department." It is noted that no documents wereplaced in evidence to support this characterization of the Board's action. Thedecision to dismiss Twitty's charge could have been based on many factors.such as the lack of sufficient evidence demonstrating that Twitty's termina-tion was due to union activity.member the date he had a discussion with Twitty regardingthe deduction of the insurance monies from salary, statingthat it could have been 2 or 3 days to a month beforeTwitty left the bakery. Hansen admitted that it could havebeen the first couple of days in May or the end of April thatthe discussion occurred. Twitty's statement to the Board,7given on February 10, contained all the salient points re-cited above. February 10 is well before any disgruntlementwas caused by the Respondent's failure to provide insur-ance for spouses. The same is true regarding Twitty's termi-nation, either voluntary or otherwise, which also occurredin May.Furthermore, Hansen testified that he heard from CarolDombrowsky, an office worker who also served as Hansen'ssecretary, that Twitty considered himself fired. but couldnot recall the date he acquired this knowledge. In a state-ment to the Board dated May 31, Hansen admitted tellingTwitty that he was to work on Sundays. On May 4, Twittyinformed Hansen that he would no longer work on Sun-days. On May 5, Hansen informed Twitty that he had towork on Sundays. Twitty did not show up on Sunday, May6. Hansen then stated:Twitty called in on May 9, 1978 and told a secretary,Carol Dombrowsky, that he assumed that he was ter-minated for not showing up on May 6, 1978 so hewould pick up his check.I saw Twitty on Thursday, May 10, 1978, whenTwitty dropped into my office when he came to get hischeck. I asked Twitty if he had another job lined upand Twitty said that he did ....Twitty filed for unemployment and I put on theform I received that Twitty didn't show up for work. Idon't recall if I put anything else on the form.Hansen also denied that he ever conversed with Twittyabout the Union or Peralta. But immediately thereafter headmitted that he told Twitty he did not know how theUnion would affect Twitty's position.'Accordingly, it appears that the only prevaricationTwitty committed was denying knowledge of the forthcom-ing union meeting to an employer who was admittedly veryupset about the potential unionization of his business: andHansen acknowledged that he disclosed these feelings toTodd. Respondent's interrogation concerning Twitty'sknowledge of a union meeting in the admittedly agitatedclimate was of such a character that it would result in re-straint and coercion. The right to engage in union activities,or to refuse to do so, is severely diminished if the employeemay be, as a result of such protected activities, forced toface his employer and admit or deny that he, or others,have engaged in such conduct. Hence, the prevaricationcannot be considered of such a nature as to warrant dis-crediting Twitty's testimony. Based on the foregoing andconsidering the demeanor of the witnesses, the testimony ofTodd and Twitty is credited.9I Twitty's statement was admitted into evidence, over objection, pursuantto Rule 801(dX I) of the Federal Rules of Evidence.I Hansen, on cross-examination. also admitted having conversations withTwitty about the Union on January 7 and I I.' It is also noted that at the time of Todd's testimony and Twitty's state-ment to the Board, they were still employed by Respondent, and gave testi-mony adverse to their employer at considerable personal economic risk.which lends further credence to their testimony.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, Hansen did not deny that he carried through histhreat to rescind his permission to Peralta to take off orleave work early on the basis that "they were too busy,"further substantiating Twitty's recitation of Hansen's state-ments. Accordingly, it is found that Hansen interrogatedemployees regarding their union activities, threatened toimpose more onerous working conditions on his employeesshould they be represented by a union, and threatened toblackball Peralta for her union activities.In determining whether interviews or interrogations arecoercive, the Board, in Johnny's Poultry Co., 146 NLRB 770(1964), enforcement denied on other grounds, 344 F.2d 617(8th Cir. 1965), set forth the following criteria:Despite the inherent danger of coercion therein, theBoard and courts have held that where an employerhas a legitimate cause to inquire, he may exercise theprivilege of interrogating employees on matters involv-ing their Section 7 rights without incurring Section8(a)(1) liability. The purposes which the Board andcourts have held legitimate are of two types: the verifi-cation of a union's claimed majority status to deter-mine whether recognition should be extended, in-volved in the preceding discussion, and theinvestigation of facts concerning issues raised in a com-plaint where such interrogation is necessary in prepar-ing the employer's defense for trial of the case.In allowing an employer the privilege of ascertainingthe necessary facts from employees in these given cir-cumstances, the Board and courts have establishedspecific safeguards designed to minimize the coerciveimpact of such employer interrogation. Thus, the em-ployer must communicate to the employee the purposeof the questioning, assure him that no reprisal will takeplace, and obtain his participation on a voluntary ba-sis; the questioning must occur in a context free fromemployer hostility to union organization and must notbe itself coercive in nature; and the questions must notexceed the necessities of the legitimate purpose by pry-ing into other union matters, eliciting information con-cerning an employee's subjective state of mind, or oth-erwise interfering with the statutory rights ofemployees. When an employer transgresses the bound-aries of these safeguards, he loses the benefits of theprivilege.In evaluating the conversations herein, it is clear thatneither verification of claimed majority status nor the inves-tigation of facts regarding a complaint in preparation forthe Employer's defense were involved, and Respondentnever claimed such involvement. Neither were the estab-lished safeguards observed to minimize the coercive impactof employer interrogation. In fact, the interrogations ofTodd, Twitty, and Guadalupe Gonzales occurred afterHansen was advised by counsel to "say nothing and donothing." These three employees were asked what theyknew about the union meeting, Guadalupe was askedwhether he would join the Union, and Twitty was askedwho attended the meeting. These inquiries were unneces-sary and unprivileged and were made in an admitted atmo-sphere of "upset," which was related to Todd.The test for "interference," "restraint," or "coercion"does not turn on the subjective impact which the inquiriesmay have on the individual employee.' Rather, the ques-tion is whether it can be reasonably said that the Employ-er's conduct tends to interfere with the free exercise of em-ployee rights under the Act. Litton Dental Products Divisionof Litton Industrial Products, Inc., 221 NLRB 700 (1975).There appeared to be no legitimate purpose for asking thequestions, nor were the employees given assurances againstreprisals. Moreover, when considered in connection withthe existing atmosphere and the accompanying threats ofmore onerous working conditions and the threat of black-balling Peralta, I find such interrogations and statements tobe inherently coercive and in violation of Section 8(a)(l) ofthe Act. San Lorenzo Lumber Company, 238 NLRB 1421(1978).3. DischargesThe complaint alleges that Respondent violated Section8(a)(3) and (1) of the Act by (1) discharging Peralta onJanuary 10 because of her union activities; (2) imposingmore onerous terms and conditions of employment on itsemployees in order to discourage union membership andsupport: (3) discriminatorily imposing more onerous termsand conditions of employment on Irma Peralta because ofher union activities after her reinstatement; and (4) dis-charging Irma Peralta on May 6 because of her union ac-tivities.a. January 10 terminationPeralta applied for a job as a decorator at Hansen's inApril 1977. During the personal interview, Hansen and Pe-ralta discussed cake decorating, including the different tech-niques employed at the bakery. Hansen then took Peraltato the decorating area to demonstrate her skills by writing"happy birthday" and making floral designs." Peralta wasthen requested to fill out a job application. She was hired inAugust 1977. Two weeks to a month later, Peralta receivedher first and only raise."At approximately 3 p.m. on January 10," Hansen calledthree employees into his office: Peralta, Pedro Juarez Pla-cencia and George Lewis. Hansen informed these employ-ees that business was slow, necessitating their layoff. Thesethree employees were chosen, Hansen explained, becausethey were the last hired.'4Hansen's statement that business was slow confused Pe-ralta inasmuch as in early January, as previously discussed,due to family illness, Peralta asked permission to leavework early for an unspecified period of time. Initially Han-sen granted the request, but shortly thereafter requested Pe-0 No evidence of impact was introduced." This is a standard interview procedure used by Hansen with all appli-cants.12 Her salary was increased by 50 cents an hour, from S4.50 to $5.00 anhour.' The day after the union meeting at Barragan's house, at which member-ship cards were distributed. On February 21, the Union filed a petition forelection, which resulted in a hearing on March 9 at which both Hansen andPeralta testified.'' Placencia and Peralta were decorators; Lewis was a deliveryman andbakery worker who was not engaged in cake decorating. Placencia was hiredin December 1977. There is no evidence indicating that Placencia or Lewiswere involved in any organizing activities.476 HANSEN CAKES, INC.ralta to work a full 8-hour day during business hours be-cause the bakery was too busy." This statement was madethe Saturday before her termination and the union meeting.The bakery does experience two slow periods a year, but itis uncontroverted that never before had employees beenlaid off or terminated during any slow periods. Hansen tes-tified that he terminated Peralta because she was inad-equate, but did not inform Peralta that she was dischargedfor incompetence. Hansen also admitted that he had nointention of reinstating Peralta. On February 1, Peralta filedcharges alleging that the termination was because of herunion activities, in violation of Section 8(a)(I) and (3) of theAct.Respondent's defenses regarding the January 10 termina-tion encompass in part the defenses raised to the later dis-charge and will be considered therewith.b. Events preceding the May 6 dischargeDuring the investigation of the February I charges, Han-sen and his attorney considered offering Peralta reinstate-ment.'"On April 5, Peralta was offered reinstatement with fullbenefits and privileges, which she accepted. Peralta startedher second period of employment on April 1 1.1. HairnetsWhen Peralta first entered the bakery on April II. atabout 6:20 a.m., Hansen said she needed a hairnet, towhich she replied, "[Y]es, okay." Hansen said. "[Wjell bringit in tomorrow." To her knowledge, none of the other bak-ery employees was wearing a hairnet or hat on that day, nordid they wear hair coverings during her first period of em-ployment.'7To Peralta's knowledge, no one else had previ-ously been asked to wear a hairnet or hat, even though twomale employees had long hair.' Peralta did not object towearing a hairnet, knowing that head covering was requiredfor individuals working in the bakery, but she objected tobeing singled out." She also stated that she felt coercedbecause she had never been asked previously to wear ahairnet while employed at Hansen's.0 She did not wear ahairnet after April 11, and did not see any other employeewearing a head covering, with the exception of Barragan,who occasionally wore a baseball hat. Hansen never men-tioned the subject of hairnets again; and until she was ter-minated on May 6, she did not accede to Hansen's request.Hansen testified that in requesting that Peralta wear ahairnet, he did not feel that he was guilty of disparate treat-ment inasmuch as Peralta was the only female. Hansen, on5 Hansen does not deny making this statement.15 Hansen alleged that he left the decision in the hands of his attorney.17 Pnor to her discharge on January 10. the only employees who worehead coverings were Salvador Barragan, who wore a baseball cap, andSigsby, who occasionally wore a little scarf when she was late and did nothave time to comb her hair.18 Todd's hair was shoulder length and Barragan's hair was to his necklineand over his ears.1s No one else was wearing a hairnet or head covering. At the time of hersecond employment Peralta was the only female employee working in thebaking area.2 on April I 1, Peralta wore her hair piled high on her head, part of whichwas a wig.cross-examination, admitted that the health departmentrules require all employees in the working area of a bakeryto wear a head covering. According to Hansen. only MartinEllefsen wore a hat. Hansen explained his action by claim-ing that he differentiated by length of hair. This explanationis not credited, for Hansen admitted that Todd had fairlylong hair and did not refute Peralta's testimony that Barra-gan also had fairly long hair." Furthermore, the female em-ployees who entered the baking and decorating area to boxcakes, or for other purposes. were not required to wear hair-nets.2. Decorating toolsThe second discussion Peralta had with Hansen the dayof her return, April 11, occurred approximately 5 minutesafter the hairnet incident. When Peralta reported to work,she did not bring any decorating tools.23Peralta requestedHansen to furnish her with tools, as he did for the otherdecorators. Hansen supplied a few tools, but many fewerthan he supplied to the other decorators. Hansen claimedthat he had ordered decorating tools for Peralta from asupply house; however, he did not answer the question re-garding whether the tools ordered were for other employ-ees. Hansen did admit that, to perform her duties, Peraltahad to borrow tools from others. It is noted that the deco-rating tools ordered did not amount to the number or vari-ety used by the other decorators,24which Hansen did sup-ply. Hansen stated he did not know how many tools hegave the other decorators or what the tools he ordered did.2despite the fact that he testified that he was an experienceddecorator who trained others for many years and receivedmany prizes for his decorating skills in competitions he en-tered.Peralta stated. without controversion. that the lack oftools impaired her facility to decorate, and she finallybought her own tools, for she was tired of working soslowly. Two coworkers, Todd and Lopez, stated that theyneeded the large variety of tools to work; if they did nothave a large variety, it would limit the designs they couldmake, slow them down, and adversely affect the quality oftheir work.Upon her return to work, Peralta started working next toTodd in the decorating area.6The following day Peralta21 Hansen could not remember the length of Barragan's hair.22 Hansen stated that he never thought about the salesgirls having to wearhead coverings for they were not in the bakery area for extensive periods oftime. Hansen's testimony was contrary to Twitty's. Twitty stated that Dom-browsk) frequently entered the baking area to box cakes. As stated previ-ously. Twitty's testimony is credited.21 During her first period of employment. Peralta furnished her own tools.She did not brinng her tools when reinstated because she had previouslyexperienced difficulty with fellow employees borrowing her tools and forget-ting to return them. so she decided to leave her tools at home. Peralta'stestimony was not questioned on this point.14 Todd has about 50 tools. obtaining approximately 40 from Hansen.Lopez was provided between 30 to 50 tools.as Hansen then admitted that he did not know whether the tools he or-dered were usable by Peralta in accomplishing the tasks he assigned.a6 Hansen stated that shipments of supplies were stocked at Peralta's for-mer work station. Based on demeanor and inconsistencies in Hansen's testi-mony, Peralta's version is credited. Hansen's credibility will be discussed ingreater detail hereinafter. Furthermore. Todd. whose testimony is creditedbased on demeanor and the possibility of adverse economic impact based onhis current emplo)ment by Respondent. thought Peralta worked next toTodd when she was reinstated and was then moved477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas told to move to a table located in front of Hansen'soffice, an area not located in the decorating department.She remained at that location for approximately I week,and then was moved to an area in front of the ovens, afterPeralta complained about working in front of Hansen's of-fice. While Peralta was working at these different locations.no decorator was regularly assigned to her former worklocation.7As previously stated, Hansen stated that the assignmentto work locations outside of the regular decorating area wasnecessitated by the need to store supplies at Peralta's for-mer work location. Hansen said the area was not cleareduntil the week before the hearing. Respondent further saidthat he was in accord with Peralta that the location in frontof his office was not agreeable, and that pursuant to herrequest, she was moved to the location in front of the oven.Hansen described the location in front of the oven as beingcomfortable, better lit than the decorating area and, in gen-eral, a desirable worksite that has been and continues to beused for cake decorating and special projects.The credited testimony of Peralta, Lopez, and Todd re-futes Hansen's contentions. These decorators stated that theheat from the oven melted the icing at times, making itdifficult to decorate. Peralta's replacement, Star Kinsey(Kinsey), was initially placed in front of the oven and Lo-pez heard her complain about the heat, which adverselyaffected her decorating capabilities. Kinsey worked in thatlocation for a week to a month and then was assigned aposition next to Todd, Peralta's former position. This as-signment occurred more than a week prior to the hearing.Respondent regularly receives supplies, and there was noshowing that the shipments received just prior to Peralta'sreinstatement were exceptional, necessitating storage at herformer worksite. The fact that she was able to work at herformer location the first day of her return dispels any con-tentions of supplies stacked at that site.28Accordingly, thereasons given by Respondent for changing her work loca-tion are found to be pretextual and without merit.3. TalkingPeralta, whose testimony is credited, recalled that duringboth periods of employment, her coworkers were allowed totalk and frequently conversed among themselves. Duringthe first week after her reinstatement, when Peralta wasstationed in front of Hansen's office, she was conversingwith fellow employees in Spanish. Hansen came over andtold her to be quiet; he did not want her talking. She replied27 According to Lopez, when Peralta was working in front of the oven. herold area was not used for anything, which controverts Hansen's claim thatthe area was used for storage. Lopez is still employed by Respondent, andtestimony against his employer could be detrimental to his future employ-ment. Additionally, he exhibited great candor and his testimony is credited.28 The election was conducted May 6 at a location near Peralta's formerworksite. Hansen stated the area was cleared specially for that purpose and.after the election, the supplies were returned to Peralta's former location.Respondent does have a regular storage area which was not claimed to havebeen full. Accordingly, if Hansen's claims were to he credited, he demon-strated that the area could have been cleared to permit Peralta to assume herformer work location.2 Lopez, Twitty. and Todd confirm this testimony.that she had the same privileges as the other employees,who were allowed to talk. Hansen stated that the otheremployees were not talking. About 10 minutes later, he re-turned to the workroom and instructed everyone to bequiet?°0Hansen explained his actions as being necessitated by theloudness of the conversation. Hansen did not explain whyhe admittedly addressed his instructions to Peralta initially.There was no indication that the conversation was interfer-ing with the normal conduct of the business or that Peraltawas talking louder than the other parties to the conversa-tion.Also, after her reinstatement, coworkers who used to talkwith her freely during her first period of employment felttension and avoided her. Peralta stated that when otheremployees spoke to her during working hours during thetime she was situated in front of Hansen's office, he wouldhear her voice and come out of his office. Hansen wouldmade no comment but would just stand there, look around,and then go back into his office. Twitty testified that hetried to talk to Peralta several times after her reinstatement.The first time3' Twitty tried to speak to Peralta, he noticedHansen watching him and Hansen immediately ap-proached to within 12 feet of Peralta. Hansen did not sayanything: he was described as "observing." When Twittysubsequently tried to speak to Peralta, Hansen, on eachoccasion, would interrupt the conversation by giving workinstructions to Twitty. Consequently, Twitty tried to limithis conversations with Peralta or speak with her when Han-sen was not around. Twitty noticed that the other employ-ees also limited their conversations with Peralta.Todd admitted talking less with Peralta based on what hedescribed as an "uneasy situation," stating:I was aware of what was going on, you know, of hertermination, and of the lawsuit against Gary Hansen,and as I didn't want to cause any-I didn't want totalk to her because I didn't want to cause her anyproblems.Hansen's denial of treating Peralta differently than anyother employee regarding conversing on the job is clearlyrefuted by the testimony of Peralta and her coworkers andby Hansen's admission that when he chastised the employ-ees for talking in the above-described conversation, he firsttold Peralta. and only Peralta, to be quiet. Only after Pe-ralta accused him of disparate treatment did Hansen re-quest the other employees to "keep it down." Accordingly,it is concluded that Peralta could not converse as freely asher coworkers because of Hansen's actions.4. SupervisionWhen Peralta first began working fbr Hansen in August1977, he supervised her closely during the first 2 weeks,13 This rendition of the event was confirmed by Lopez.ni Twitty indicated the first incident occurred on the first day Peralta re-turned to work. in front of Hansen's office, which was Tuesday,. April IHowever. Twitty indicated in other testimony that he did not work Tues-days. and therefore it is concluded that the incident occurred on Twitty's firstworkday after Peralta's reinstatement. The record is silent on this question.but there was no indication that Tlwitty's days off changed between Peralta'sfirst and second periods of employment.478 HANSEN CAKES, INC.watching and instructing her as to the type of work he ex-pected. Peralta stated she could not complain about thisclose supervision, indicating it was constructive. Thereafter,Peralta was supervised like the other more experienceddecorators. For example, most of the checking of the cakeswas done by the person boxing the finished product. Han-sen also walked through the bakery several times a day.According to Lopez, on some days Hansen did not super-vise a decorator at all; on other days, he supervised two ormore times, depending, to some extent, on whether the as-signment was difficult or required techniques new to thedecorator.When Peralta was reinstated, Hansen supervised hermuch more closely than during her first period of employ-ment. The amount of supervision was much greater thanthat of the other decorators. Additionally, new supervisorytechniques were implemented, including the issuance of amemoranda describing decorating errors, daily worksheetslisting cakes completed, and the photographing of errors.Hansen would stand 2 to 3 feet away from her for severalminutes, five to six times an hour, criticizing her work, ascompared to her first period of employment when she waspersonally supervised while decorating only two to threetimes a month. Todd observed the greatly increased fre-quency of Hansen's supervision and criticism for the en-tirety of Peralta's second employment. Todd described thecloseness of supervision as comparable to that given a newemployee. Todd did not consider Peralta a new employee.Peralta stated that the closeness and constancy of supervi-sion made her extremely nervous and caused her difficultyin performing her job.Respondent contends that the close supervision was ne-cessitated by the assignment of admittedly new and moredifficult tasks. It is also contended that the system of issuingmemoranda was instituted prior to Peralta's reinstatement.The record discloses that while another employee receiveda memorandum prior to Peralta's return, she was the firstemployee to receive a memorandum listing errors. Accord-ingly, it is found that the using of memoranda to documenterrors was instituted subsequent to Peralta's reinstate-ment.2Hansen further admitted that he began photograph-ing errors during Peralta's second period of employment inan effort to document her errors. The worksheet detailingcakes decorated by the individual employees appears tohave been required prior to Peralta's return. It is, therefore,found that the memo system and the photographing of er-rors were changes effected after Peralta's reinstatement.5. Decorating assignmentsDuring Peralta's first period of employment, she deco-rated different types of floral cakes exclusively.?3She chosethe cakes to be decorated from a line in the refrigerator.The choice of work did not have to be cleared with Hansen.There was no evidence that Hansen assigned Peralta spe-l2 In a statement given to General Counsel. Hansen admitted that Peraltawas given the first memo on errors.' Basket cakes and floral birthday cakes. On the basket cakes. Peraltawould pipe on anrous flowers directly from the decorating tube, and thenwould add flowers premade of royal icing.cific cakes to decorate, floral or otherwise, during her firstperiod of employment.During her first period of employment, Peralta did havedifficulty inscribing cakes, and other decorators generallydid the inscriptions for her. It is unrefuted that in Decem-ber 1977. Hansen asked Peralta to make it her New Year'sresolution that she improve her inscriptions: Peralta agreed.When Peralta returned in April, she no longer went tothe refrigerator and chose the cakes she would decorate.After the first week.? she was given different types of deco-rating assignments" very few of which were florals. Addi-tionally, she was required to do her own inscriptions. Manyof the assignments were new to Peralta and had previouslybeen done by other decorators.Hansen denies that the change in assignments resulted inthe imposition of more onerous or rigorous terms and con-ditions of employment. However, Hansen admitted later inhis testimony that the tasks assigned during her second pe-riod of employment were more difficult and to some extentnecessitated closer supervision.Hansen also explained the assigning of different tasks toascertain Peralta's competency level. He noted that Peraltadid not complain to him about the new job tasks she hadbeen given, and she even commented that in most bakeriesall decorators performed all decorating tasks. Hansen ob-fuscated his answer on cross-examination regardingwhether Peralta was permitted to go into the refrigeratorand select her own work. He indicated that the other deco-rators did not continue to select their work from the refrig-erator. but Lopez, whose testimony is credited for the rea-sons stated hereinbefore, stated that the decoratorscontinued to select their own decorating tasks from the re-frigerator.Hansen claimed that during Peralta's second period ofemployment, the decorators did not have preference areasin which they specialized. Both Todd and Lopez testified tothe contrary'. as did Peralta. and they are credited. Further-more, Hansen, in a statement dated March 31. 1978. givento the General ('ounsel's office. admitted that the decora-tors had preference areas. In this statement, Hansen recog-nized that his decorators had preference areas but averredthat they needed to know how to do all types of decorating.Based on the credited testimony of Todd and Lopez,which confirms the testimony of Peralta. the different deco-rators have the following specialties:Don Todd does all the special tasks such as drawings andportraits as well as all the fine inscriptions. Todd is given allthe hard tasks. Todd does the majority, if not all, of thespecial decorating assignments such as drawing, portraits,and fine printing. Todd does all his own inscriptions, andhas been employed at Hansen's Cakes for about 6-1/2years.Angelo Austin specializes in cutouts and sculpting." Aus-4 There was a week's 'sacalion when the bakery was closed during Peral-ta's second period of emplo~lment, so the change in assignments actuallyoccurred in the third week after her reinstatement.'1 The different assignments included. in part, a wedding cake decoratedwith crisscross hanging lace, sheet cake referred toi as the hlue-cross cakewhich was almost entirel printed inscription. small chvcolate waters to heinscrihed, and cake referred to as the director's chair cake. which asdecorated bh drawing in icing several items Some of these cakes will hediscussed inlro"' Such as baseball caps. tennis halls, and ttles of wine479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtin does his own inscriptions at times, but Todd and Lopezdo about 50 percent of his inscriptions because Austin'sprinting is not very good. His inscriptions have improvedover the last couple of years and he is close to reaching theHansen standard. Austin has been employed at Hansen's 8or 9 years.Martin Ellefsen specializes in decorating wedding cakes.According to Todd, Ellefsen does not do long inscriptionsor inscriptions on small wafers, for his printing does notmeet the Hansen standard. Todd estimated that he doesone-third of Ellefsen's inscriptions, even though Ellefsenhas been employed at Hansen's for more than 6 years.Joacquin Lopez is considered by Todd to be a general all-around good decorator who does beautiful floral arrange-ments on cakes, fancy scrollwork, and lacework. Todd andPeralta described Lopez' specialty as standard florals andlayons. Lopez does all his own inscriptions. He has beenemployed by Respondent for 4 years.Placencia decorates standard floral cakes. Lopez andTodd had to assist Placencia by inscribing the cakes he haddecorated when he first started but after a while his inscrip-tions improved to the point where he could do some of hisown inscriptions; but Lopez still assists Placencia at times.Hansen occasionally decorates cakes, primarily standardflorals, although he has also done drawings on the cakes.Hansen does his own inscriptions and puts inscriptions oncakes done by others.Peralta's specialty during her first period of employment,according to both Todd and Lopez, was floral arrange-ments. Lopez testified that Peralta decorated "almost thesame as he, but she did one thing he did not do, figures."The record clearly demonstrates that Peralta could not in-scribe cakes in the Hansen manner," and that Todd, Lopez,and occasionally Hansen did most of her inscriptions dur-ing her first period of employment. According to Todd, Pe-ralta did do some inscriptions, mostly short messages. Toddhas heard Hansen commenting to Peralta on more than oneoccasion that she would have to practice her printing be-cause it was not up to the Company's standard. Accordingto Todd, Peralta was asked to do a couple of drawingsduring her first period of employment, but he believed that,because she did so well on floral arrangements, she wasregularly assigned floral cakes to decorate. Todd heardHansen tell Peralta on many occasions that he liked herflorals, especially her spring florals and baskets of flowers.In Todd's opinion, Peralta was better than any other Han-sen decorator at piping3" the flowers right onto the cake.Hansen, on the other hand, did not consider Peralta a spe-cialist, and stated that he had never heard of a decoratorspecializing in florals. Hansen did not employ the techniqueof piping flowers directly onto cakes; he requested that theflowers first be made of royal icing, on a rose nail or otherdevice, and later the decorations would be placed on thecake. Hansen considered the premade decorations to be su-perior. Todd testified that the other decorators used pre-made flowers because they were not as experienced as Pe-37 The inscriptions were printed.3s Piping refers to the technique of using a cake-decorating tube and tip tomake a design or flower directly on an iced cake.ralta in piping on flowers. Hansen did not explain how hiscriticism of Peralta's technique of floral decoration coin-cided with his undenied compliments of the finished prod-ucts.Kinsey, who was hired as a decorator approximately Iweek after Peralta was terminated the second time, accord-ing to Lopez, is able to decorate all kinds of cakes, but notwith the facility or rapidity of the other decorating special-ists. Kinsey does her own inscriptions but Lopez does notconsider them up to Hansen's standards. Lopez considersher to be a very good decorator who just needs practice inovercoming her difficulty with inscriptions.Based on the foregoing, it is concluded that each of thedecorators working at Respondent's bakery has recognizedareas of specialization, unlike many bakeries where alldecorators do all types of cake decorations. The creditedtestimony of Hansen's employees is that this specializationcontinued after Peralta's return on April II11. Peralta,though, was given decorating assignments outside her areaof specialization.One assignment, characterized by Todd39as being verydifficult, was to decorate a dummy cake, referred to as theblue-cross cake. The cake had a blue cross at the top andthe remaining decorations were extensive inscriptions, somelong sentences requiring small letters. Not one of the deco-rators had seen Peralta decorate a dummy cake during herfirst period of employment, nor had they ever seen her as-signed a task with extensive inscription previously. Toddstated that he had never seen Peralta decorate such a diffi-cult cake before. Peralta admittedly, and by the generalconsensus of all the decorators who testified, did a poordecorating job on the cake. Todd further testified that thedecorating assignment required concentration,"and if con-centration was interrupted, words could be misspelled orthe decorator could get nervous and write crooked.Another assignment new to Peralta was printing inscrip-tions on small wafers or mints, about 1-1/2 inches in diam-eter. The inscriptions were names combined with happyanniversary. Todd described the assignment as difficult be-cause of the amount of writing required to be placed in asmall space. Furthermore, Todd noted that the wafers deco-rated by Peralta had bumpy surfaces which are more diffi-cult to decorate. Todd, after examining pictures of the wa-fers decorated by Peralta, opined that she had progressed inher printing, for the mints "looked good." Todd doubtedthat Pedro Placencia could have decorated the wafers in amanner consistent with the Hansen standard. Hansenevaluated Placencia's skills as "adequate."Another cake assigned by Hansen to Peralta was calledthe director's chair cake. It required drawing and had somescript inscription which Hansen stated he thought Peraltacould do. Peralta was experienced in writing inscriptions inscript. Peralta made numerous spelling errors. Although39Todd decorated the original cake.,0 It is noted that Peralta decorated this cake dunng a period of intensesupervision when Hansen would oversee Peralta's progress very often. Toddhad never previously observed a decorator being assigned a dummy cakeoutside his area of competence which was preserved, but the blue-cross waspreserved.480 HANSEN CAKES, INC.Hansen first testified that Peralta chose this cake to deco-rate, he later modified his testimony and admitted that heassigned the project to Peralta. Hansen also assigned Pe-ralta a wedding cake with crisscross hanging lace. Lopezhad never seen Peralta decorate a similar cake. Peralta dida poor job on the cake.Hansen stated that he assigned different tasks to Peraltaafter her reinstatement to ascertain her competency level."He admitted that he assigned more difficult tasks to Peraltaduring her second period of employment, but denied impos-ing more onerous or rigorous terms or conditions of em-ployment. Hansen also denied that the decorators havepreference areas, but when confronted with a prior state-ment given on March 31, 1978, he revised his testimonyindicating that all decorators have preference areas, butthey need to know how to do all types of decorating. Re-spondent then said the decorators did not want to specializeduring Peralta's second period of employment.Next, he qualified this statement to indicate that afterMay 18 the decorators no longer chose their own work.Hansen's testimony is not credited because of the inconsis-tencies noted, as well as others. Additionally, current em-ployees testified that they still chose their own work byselecting from the orders in the refrigerator, although Han-sen did assign some special tasks to Todd, the special pro-jects decorator. Accordingly, it is concluded that Respon-dent altered only the decorating tasks assigned Peralta,tasks that were admittedly more difficult than were assignedduring her first period of employment.C. Respondent's DefensesI. IncompetenceRespondent asserts that one reason for the first termina-tion and the primary reason for the second termination ofPeralta was incompetence. Errors committed by Peraltaduring her first period of employment were not docu-mented. However, Lopez testified that he made more errorsthan all the decorators during Peralta's first period of em-ployment primarily because he tended to spell the words inSpanish. Twitty, who boxed and inspected many cakes, tes-tified that between November 1977 and January 10, Lopezmade the most errors, one to five a week, and Peralta madeapproximately zero to three errors a week.'2After Peralta's reinstatement, through the newly imple-mented recordkeeping procedures, Peralta's errors weredocumented. The record is replete with the numerous errorsmade by Peralta. However, these errors do not support afinding of discharge for good cause. The mistakes werea This testimony contradicts his testimony that one of the reasons Peraltawas terminated on January 10 was because she was not competent, indicat-ing that Hansen had already ascertained her competency level and found itwanting.,2 Twitty also testified that dunng her first period of employment, Peraltacorrected her own errors. However, during her second employment, Hansenchanged the procedure: Twitty was to show Hansen the error. Peralta, inundisputed testimony, said she was not permitted to correct her errors duringher second term of employment. Twitty said the other decorators continuedto correct their own errors.committed on projects that were new to Peralta and at atime when she was under extremely close supervision, fac-tors which, the credited Todd testimony indicated, wouldresult in mistakes and poor performance.Peralta has what was described as a perception problem,resulting in the transportation of letters and words. Thisproblem did account for a number of the mistakes docu-mented in the record which occurred during her secondperiod of employment. Peralta claims that she informedHansen of her perception problem when he first inter-viewed her and at a later meeting. Her application for em-ployment made no mention of the difficulty. Peralta alsotold Lopez and Dombrowsky about her perception prob-lem. She avers the problem never previously interfered to"that extreme" but the nervousness she experienced duringher second period of employment exacerbated the condi-tion. Dombrowsky printed the instructions more clearly forher when she was given the wafers to inscribe, and it ap-pears that Peralta was able to complete the task withoutspelling errors.The application form fails to indicate the existence of anydisability. However, it is concluded that this problem wasnot of such a nature that it prevented Peralta from perform-ing her duties in an acceptable manner. Peralta was able toperform her decorating duties during her first period of em-ployment without committing a great number of errors, aspreviously described. Twitty and Lopez both testified thatLopez committed more errors than Peralta during that pe-riod of time. It could be argued that the problem did notsurface during her first period of employment because sheinscribed very few cakes. This argument is not persuasive.During her second period of employment, Peralta reversedthe color combinations set forth in the instructions. There isno evidence that she committed similar errors during herfirst period of employment. It is therefore concluded thatthe additional pressures she experienced after her reinstate-ment exacerbated the condition. Furthermore, it was dem-onstrated in the wafer incident that the clearer presentationof instructions greatly abated the problem. Peralta is cur-rently working as a decorator at Frederico's Bakery,' ap-parently effectively, though still suffering from the percep-tion problem. Accordingly, it is concluded that thisdisability is not of such a nature as to warrant a finding thatPeralta is incapable of performing the duties of a decoratorcompetently.Respondent avers that Peralta could not inscribe cakes tothe Hansen standard. Peralta admitted that Hansen wasdissatisfied with her inscriptions well before any union ac-tivity commenced at the bakery. There was no showing thatthe ability to inscribe cakes in the Hansen manner was arequirement of employment. Martin Ellefsen has worked atHansen's for many years but still must be assisted in plac-ing long inscriptions on cakes. The same is true for AngeloAustin, who after many years is just developing the facilityto inscribe cakes up to the Hansen standard. Todd, the best(3 Frederico's apparently does not impose as high a decorating standard asHansen's; however, the described problem, if it were a consistent and dis-qualifying impairment, would have precluded the Peralta's effective perform-ance at Frederico's: yet Peralta has been able to hold a job at that bakery.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecorator at Hansen's who is assigned the most difficultinscriptions, after examining the wafers inscribed by Pe-ralta, was impressed with the progress she had made, indi-cating that Peralta had the facility to learn to inscribe in theHansen manner.44There was no formal training program toassist Peralta in developing her facility to inscribe cakes inthe Hansen manner. Hansen did offer to stay after work tohelp her learn the skill. It is undisputed that at the end ofDecember 1977, Peralta, pursuant to a request from Han-sen, promised, as a New Year's resolution, to work on herinscriptions. She did not have the opportunity to keep thepromise because she was discharged on January 10. Theforegoing findings that Hansen retained for years decora-tors who could not inscribe in the Hansen manner, cojoinedwith the indications that Peralta, with proper instructionand practice, could develop the facility to inscribe cakesconsistent with the Hansen standard, lead to the conclusionthat this defense is pretextual. Furthermore, Hansen couldnot recall whether Peralta made as many mistakes beforeher discharge on January 10 as she did during her secondperiod of employment; nor did he know the quantity of hermistakes as compared to the other decorators. Yet he claimshe terminated her for incompetence. Based on the admittedlack of recollection, this reason for termination is not cred-ited.Respondent further alleges that Peralta's overall decorat-ing skills were deficient, that all she could do was put roseson cakes. Hansen stated that her limited skills could not becalled "specialization," but rather "isolation." This claim isnot credited. Hansen admitted that he could not recall whattype of work Peralta was doing as of January 10, so thebasis for his testimony is placed in doubt. The statement hegave in February made no mention of Peralta's alleged in-competence, nor did the January 10 termination notice. Ad-ditionally, in one of three statements Hansen gave theBoard, he admitted that Peralta did an acceptable job infloral decorations, especially roses.45It appears that it wasnot until the time of the hearing that Peralta's skills becamelimited to placing roses on cakes decorated by others. Thecredited testimony of Todd, Lopez, and Peralta all supportHansen's original statement that Peralta was highly compe-tent in decorating floral cakes. Those witnesses also over-heard Hansen complimenting Peralta on the floral cakesshe decorated, which further discredits the claimed incom-petence. Todd also testified, without refutation, that Han-sen had experienced a steady demand for standard floralbirthday cakes over the previous 2 years. Todd stated thatduring Peralta's first period of employment a sufficientnumber of standard birthday cakes were ordered to keepher busy, and that floral cakes comprise a major portion ofHansens's business, approximately 50 percent, further con-tradicting the claimed "isolation" which could no longer betolerated. This claim is also found to be pretextual." As previously discussed, the wafers Peralta inscribed were bumpy mak-ing this task more difficult, yet Peralta did an acceptable job. Additionally. itwas Peralta's undisputed testimony that the wafers were decorated while shewas stationed in front of the oven, and the heat from the oven caused theicing to melt, greatly increasing the difficulty of the task.45 This statement was made in the presence of Hansen's attorney.2. Economic justificationRespondent contends that the January 10 terminationswere caused by a decline in business.4 plus the failure ofplans to open up a third store to come to fruition. Specifi-cally, Respondent states that because Christmas and NewYear's fell directly on weekends, business was very ad-versely affected. Additionally, Hansen stated that he wasnegotiating to lease a store in the San Fernando Valley areaand was increasing his staff to handle the anticipated addi-tional business. When the lease was given to another busi-ness, Respondent contends that staffing requirements di-minished.These contentions are not credited as the basis for Peral-ta's discharge. Hansen admitted that he hired Peralta toreplace another decorator who had left his employ. Peraltawas hired prior to Hansen's entry into negotiations for thelease for a third store. Shortly after Peralta's second dis-charge, another decorator was hired to take her place. Italso appears that Placencia was hired after the lease nego-tiations failed.Todd47confirmed Hansen's claim that Christmas was aslack period. However, Todd does not remember any otheremployee being laid off previously during the January slackperiod. In addition, Todd also stated that they were stillbusy after Christmas 1977. According to Todd, during hisexperience with Hansen's, over the years business has in-creased continuously; there were always birthday cakes,and the birthday cake business has increased to the pointnow that there is not much of a slack period.,'3. Credibility of witnessesRespondent attacked the credibility of both Twitty49andPeralta. The first attack on Peralta's credibility is her al-leged failure to disclose her visual disability and what isreferred to as her lie on her application. The fact that Peral-ta's perception problem did not incapacitate her to performher duties during her first employment at Hansen's and wasnot shown to have been disabling during prior employ-ments50could have reasonably led Peralta to not considerthe condition disabling. Additionally. Peralta testified thatshe informed Hansen during the employment interviewabout her perception problem. Hansen denied being so in-formed. Hansen has not demonstrated a clear recollectionof past events and his denial is not credited.Another basis put forward by Respondent for discredit-ing Peralta's testimony involves a back injury incurred dur-ing her first employment at Hansen's. The medical recordsclearly show that Peralta sustained a back injury. However,the disability compensation claim alleges that the injury istotally disabling and continuing, even though she wasworking. Peralta credibly explained what appeared to be a4' Respondent's financial records were subpoenaed, but only a portionwere supplied; hence the claimed economic defense is undocumented.47 As previously stated, Todd's testimony is credited." Hansen, on the other hand, stated that people stopped ordering birthdaycakes because the holidays fell on weekends.49 See the preceding discussion regarding Twitty's credibility.5 With the exception of Peralta's second employment at Hansen's, whenthe tense situation exacerbated the condition.482 HANSEN CAKES, INC.misrepresentation as follows: she sought the advice of coun-sel and requested that he attempt to get reimbursementfrom the State for her medical expenses: the form was com-pleted by counsel and reflected his advice: Peralta did notappear to appreciate the medical significance of the claimsappearing therein; and the claim was not shown to be mis-leading at the time it was filed.Finally, Respondent alleges that Peralta threatened Mo-desto and Guadalupe Gonzales with deportation if they didnot join the Union, and told Guadalupe Gonzales thateveryone would be mad at him if he did not go to theJanuary union meeting. The testimony of the Gonzalesbrothers was unclear. Guadalupe testified in English, a lan-guage he had difficulty understanding and speaking. Mo-desto used a translator, but he also had difficulty in compre-hending the questions and responding clearly.Apparently what occurred was that Peralta, shortly afterher first discharge, had asked Modesto if he wanted to signthe card, indicating it was solely Modesto's option. At somepoint in this conversation Peralta allegedly stated thatwhether or not he signed the card, "they' would get rid ofus." The predicate for the "get rid of us" statement was notexplained, so that the import of the statement cannot be putinto a context permitting an analysis of its meaning or in-tent. The fact that Modesto clearly recalled Peralta inform-ing him during the same conversation that it was solely hisdecision whether to sign the card or not indicates that thealleged statement was not a threat. This conclusion is but-tressed by the fact that Modesto understood that theywould be "gotten rid of' whether or not he signed the card.Modesto told his brother, Guadalupe, about this conver-sation. For some unexplained reason," the conversationwas interpreted as a threat to inform the immigration au-thorities and have the Gonzales brothers deported. How-ever, the actual phrases testified to by Modesto, as foundsupra, do not support such an interpretation. After Peralta'sfirst termination, Guadalupe told Hansen about the allegedthreat. On March 22, the Gonzales brothers were asked tosign a statement about the incident, which they did. Thestatement said: "Sometime during the first week in Decem-ber 1977 we were approached by Irma Peralta with thefollowing: If we do not sign the union card she would see toit that we would be deported back to Mexico.""Guadalupe recalled having two conversations with Pe-ralta regarding the Union. The first conversation was notclearly recalled, but he did remember that Peralta did notmake any threat "about signing cards." The second conver-sation was either at the bakery or at the meeting and appar-ently occurred on January 9. The testimony then becamevery confusing. Guadalupe first stated that in the secondconversation Peralta informed him about the union meet-ing; later he denied it was Peralta, claiming it was Barraganwho told him about the meeting. Gonzales also stated thathe had a number of conversations with Peralta regardingMexico, but he admitted that the conversations were not inreference to the union organization campaign. Guadalupe'1 Modesto indicated that he did not like Peralta, stating that he hardl)talked to her and admitting that she used to address him and he would notreply.51 It is noted that the cards were not distributed until the meeting held theevening of January 9.believes the conversation about Mexico occurred after theunion meeting, but earlier stated he told Hansen about it atthe end of November or in December 1977.Another example of the witness' confusion is that he firstadmitted that Peralta informed him that he did not have tobe a citizen to be a union member and then denied Peraltainformed him that he did not have to have a green card tosupport the Union or to be a union member. He stated thatfact was common knowledge. The testimony that Peraltatold him everyone would be mad at him if he did not attendthe union meeting was equally confusing. Guadalupe saidthis threat was not made the same day as the meeting. Aspreviously discussed, he denied at one point that Peraltatold him about the meeting, and that the first conversationregarding the Union was devoid of threats. How the allegedthreat arose and in what context is unexplained.The confusion in the testimony of the Gonzales brothersand the lack of a rational context require a finding that therecord fails to demonstrate that the alleged threats were infact made. Additionally, the Gonzales brothers did notmake their allegations to Hansen until after he dischargedPeralta, so the allegation cannot be found to be a persua-sive, affirmative defense regarding the January 10 dis-charge. Hansen knew of the allegation prior to his offer ofreinstatement. Accordingly, the alleged threats cannot bedeemed a cause of the May discharge.Iv. ANALYSIS ANI) (ON('LL SIONSA. Januar' 10 DischargeAn employer may discharge or lay off an employee with-out violating the Act if this action is not motivated by un-lawful considerations. However, the existence of justifiablegrounds for discharging an employee is no defense if themotivation for the layoff was in part the employee's engag-ing in protected activities. Barnes and Nsoble Bookstores.Inc., 237 NLRB 1246 (1978).Respondent argues that the evidence fails to show thatHansen knew about Peralta's involvement in the employ-ees' organizing efforts, so this discharge could not be basedon an unlawful motivation. I do not credit this denial ofknowledge that Peralta was active and prominent in thecampaign to organize Respondent's employees in a businesswith few employees who work in close proximity to eachother. Hansen admittedly interrogated several employeesregarding the organizational campaign. Hansen's attitudewas antiunion and he made an effort to ascertain who wasat the union meeting. These conversations amounted to un-lawful interrogations. The day after Peralta's termination,Hansen stated that he considered Peralta the employee re-sponsible for the unionizing efforts. These facts warrant theinference, and I find, that Hansen knew Peralta was a unionsupporter. Alhbertson Manufacturing Companv. 236 NLRB663 (1978).The timing of the discharge, the day after the unionmeeting, indicates discriminatory motivation. Liberty Mu-tual Insurance Co.. 235 NLRB 1023 (1978). Peralta's allegedinadequacies becarme intolerable onl the da) after theunion meeting.Respondent contends that the basis for discharge was in-competence, discussed in detail .supra. Hansen did not ex-483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplain why he kept an allegedly incompetent employee ap-proximately 5 months, giving that employee a raise withinthe first 2 weeks to a month of her initial employment.Respondent also states that its economic situation re-quired the discharges of the three employees with the leastseniority (see supra). Respondent claims that the staff wasincreased to meet the anticipated business increase due tohis plans to open a third store. The failure of this plan tocome to fruition is one alleged basis for laying off threeemployees, including Peralta. Hansen's testimony contra-dicts this assertion. Peralta was hired to replace anotherdecorator who left Hansen's employ. Additionally, Hansenretained Peralta for almost a month after learning that thethird store would not open in the near future. Hansen hiredPlacencia around the time, and possibly after learning, thathe would not be able to open the third store. Where themotive is contradicting and unconvincing, the inference isthat the real motive was unlawful. The Bendix Corporation;Research Laboratories Division, 131 NLRB 599 (1961), enfd.N.L.R.B. v. The Bendix Corp., 299 F.2d 308 (6th Cir. 1962),cert. denied 371 U.S. 827 (1963). The fact that the businesswas allegedly in one of its cyclical slow periods, as discussedabove, is also a pretextual reason for the discharge. TheCompany has never before laid off or discharged employeesduring the yearly slow periods. Variance by the employerfrom normal business practices further supports an infer-ence of unlawful motivation. McGraw-Edison Company, 172NLRB 1604 (1968), enfd. 419 F.2d 67 (1969).Hansen admitted that the reasons given to Peralta for herdischarge were pretextual. The use of pretextual reasons indischarging an employee strongly indicates that the reasonsare advanced to mask unlawful conduct. N.L.R.B. v. Wal-ton Manufacturing Company & Loganville Pants Co., 369U.S. 404 (1962). Also relevant in determining motivation isthe employer's use of a multiplicity of alleged reasons andthe belated explanation for its actions, which are familiarsignposts to discriminatory intent. See La-Z-Boy Tennessee,233 NLRB 1255 (1977); N.L.R.B. v. Superior Sales, Inc.,366 F.2d 229 (8th Cir. 1966).Respondent claims the discharges were made based onseniority. General Counsel argues that Twitty was less sen-ior than Peralta. Twitty was designated a managementtrainee and was in a different job classification. However,there was no allegation that Twitty held supervisory status.George Lewis, who was not a decorator, was also dis-charged. Hansen's disregarding seniority criteria in recall-ing the two employees discharged with Peralta"l is indica-tive of discriminatory motive. Medline Industries, Inc.. 233NLRB 627 (1977).Respondent also uses the fact that two other employeeswho were discharged with Peralta were not shown to beunion adherents. Shortly after Placencia's discharge onJanuary 10, he was rehired. Hansen claims that Barragan,the head baker, was injured, necessitating replacement.However, Placencia did not assume Barragan's baking du-ties; rather, he continued as a decorator. This defense is yetanother unconvincing explanation of the Company's mo-tive.53 Placencia and Lewis were both recalled to work shortly after they wereterminated on January 10.Another of Respondent's contentions is that other em-ployees who were involved in union activities were not ter-minated. "[A] discriminatory motive, otherwise established,is not disproved by an employer's proof that it did not [takesimilar action against] all union adherents." N.L.R.B. v.W. C. Nasors Co., 196 F.2d 272, 276 (5th Cir. 1952), cert.denied 344 U.S. 865 (1965).Upon all the facts, including the above indicia of unlaw-ful motive, I conclude that Hansen's motive in dischargingPeralta was an unlawful motive, a desire to rid himself of aleader of the unionizing effort in order to which discouragethe unionization effort, in violation of Section 8(a)(1) and(3) of the Act.Changes After Peralta's Reinstatement; Peralta'sDischarge on May 6As found above, Respondent instituted many new prac-tices and procedures immediately prior to or at the time ofPeralta's reinstatement. Hansen admitted that at the time ofPeralta's return, he was fully aware of her union activities.Hansen further admitted that at the time of Peralta's firstdischarge, he had no intention of rehiring her. When Pe-ralta reported to work, as previously found,4 she wassingled out for special observation and harassment. Thesystem of writing memoranda describing errors and takingphotographs thereof was started when Peralta returned.The changes, Hansen contends, were implemented to im-prove management oversight. The timing and nature of thechanges, however, cojoined with Hansen's animus, as foundpreviously, support the conclusion that the changes weredesigned to create and document causes for Peralta's subse-quent discharge and were done with discriminatory intent,in violation of Section 8(a)(1) and (3) of the Act. See FloridaSteel Corp. v. N. L. R. B., 529 F.2d 1225 (5th Cir. 1976), andNational Tape Corporation, 187 NLRB 321 (1970).Respondent's stated reasons for Peralta's termination andthe changes in working conditions do not withstand scru-tiny. No clear reason was given why Peralta's former workarea could not be cleared. Hansen admitted he had regularstorage areas which were regularly used and there was noclaim these storage areas were full. The assignment of unfa-miliar tasks which were beyond Peralta's acknowledgedarea of expertise was allegedly made to ascertain her skills.This reasoning, as previously discussed, was found to bepretextual. Peralta had worked for Respondent approxi-mately 5 months, affording ample opportunity for assess-ment of speciality areas. Hansen claimed he discharged Pe-ralta because she could not do the assigned tasks, yetHansen assigned tasks admittedly more difficult and outsideof Peralta's area of expertise. Accordingly, this reason givenfor the change in working conditions is found to be pre-textual.The institution of the systems to document errors coin-ciding with Peralta's reinstatement is found to be motivatedby a desire to document causes for her eventual termina-tion. The existence of grounds for termination was insureds4 Peralta was requested to wear a hairnet while none of the other decora-tors were requested to wear hair coverings, her work location was changed,she was supervised very closely, the nature of her assignments was changed,she was precluded or inhibited from conversing with other employees, shewas given insufficient tools, etc.484 HANSEN CAKES. INCby the assigning of admittedly more difficult and unfamiliartasks, the failure to provide adequate tools, the greatly in-tensified supervision causing lack of concentration and ner-vousness, and the less amenable work locations. Respon-dent failed to provide material evidence in the form ofbusiness records or supporting evidence of other employees'errors that would justify or explain his actions.After weighing all the evidence and circumstances, andconsidering all of the parties' contentions, I find that thechanges in working conditions were illegally motivated andwere implemented to justify eliminating a union activistfrom the work force. It is therefore found that Respondentdiscriminatorily changed working conditions and dis-charged Peralta in violation of Section 8(a)(3) and (1) of theAct.CON(I.:SI()NS OF LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent interfered with, coerced, and restrainedemployees in the exercise of rights guaranteed in Section 7of the Act, thereby committing unfair labor practices pro-hibited by Section 8(a)( ) of the Act, by:(a) Questioning employees concerning their union activi-ties and the union activities of other employees.(b) Threatening to impose more onerous working condi-tions should the Union represent the employees.(c) Threatening to blackball an employee for her unionactivity.4. Respondent discriminated with respect to employees'tenure and terms and conditions of employment, therebydiscouraging membership in a labor organization and com-mitting unfair labor practices prohibited by Section 8(a)(3)and (I) of the Act. by discharging Irma Peralta on January10 and not reinstating her until April I1;: when reinstatingPeralta. by imposing more onerous terms and conditions onall the employees and. in particular, upon Irma Peralta bydischarging Irma Peralta on May 6: and by failing andrefusing to reinstate her thereafter.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices within the mean-ing of Section 8(a)( ) and (3) of the Act. I shall recommendthat it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act. Accordingly,Respondent shall be ordered to immediately reinstate IrmaPeralta to her former job or, if that job no longer exists.then to a substantially equivalent job, without prejudice toher seniority and other rights and privileges, and to makeher whole for any loss of earnings and compensation shemay have suffered because of this illegal discriminationagainst her in her employment as herein found. Backpayshall be computed with the formula and method prescribedby the Board in F. W. Woolworth Company, 90 NLRB 289(1950) and payment of 6 percent interest per annum" shallbe computed in the manner prescribed by the Board inFlorida Steel Corporation, 231 NLRB 651 (1977).6Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER"The Respondent, Hansen Cakes, Inc., Los Angeles, Cali-fornia. its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Questioning employees about union activities.(b) Selecting employees to inform Respondent regardingunion activities.(c) Threatening to have union supporters blackballed.(d) Discriminating against any employee in regard tohire, tenure, or any term or condition of employment inorder to discourage membership in or activities on behalf ofLocal No. 37, Bakery & Confectionery Workers Interna-tional Union, AFI. CIO, or any other labor organization.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the National abor Relations Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Irma Peralta immediate and full reinstatementto her former position as a decorator or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights or privileges, andmake her whole for loss of earnings in the manner set forthin the section of the Decision entitled "The Remedy."(b) Expunge from Respondent's personnel records anyand all references to the discriminatory termination of em-ployment of Irma Peralta as a decorator.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords and reports and all other records necessary to ana-lyze and determine the amount of backpay due under theterms of the Order.(d) Post at its Los Angeles, California. facilities, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 31, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediately" Counsel for General Counsel seeks the computation of interest at a ratehigher than that prescribed by the Board. This policy can only be altered bythe Board and is hereby referred for their consideration."See, generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1962)."? In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes.1s In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt thereof and maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 31 in writ-ing, within 60 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURIHER ORDERED that the amended complaint be,and it hereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.486